Walton, J.
This is a bill in equity, the prayer of which is that the defendants may be enjoined from the enforcement of a judgment. The case is before the court on demurrer to the bill.
We think the demurrer must be sustained. The judgment which we are asked to enjoin was recovered in a real action. The issue tried was whether the plaintiff’s grantor had obtained a title to the demanded premises by disseizin. It was urged in defense that the possession had not been adverse, and so did not ripen into a title. The evidence was reported to the law court and the case there decided. The judgment was in favor of the plaintiff. ( See Bean v. Bachelder, 74 Maine, 202.) The defendant in that suit now seeks to enjoin the enforcement of the judgment on precisely the same ground on which he sought to prevent its recovery. This the law will not allow him to do. A court of equity never enjoins a judgment except upon some distinct equitable ground which neither was nor could have been set up as a defense to the action at law. An issue once tried in a court of law is never retried by a court of equity. The parties have had their day in court, and they must abide by the result.
The rule was correctly stated by Chief Justice Marshall in Marine Insurance Company v. Hodgson, 7 Cranch, 332. It is that any fact which clearly shows it to be against conscience to execute a judgment at law, and of which the complainant could not have availed himself at law, or which he was prevented from availing himself of by fraud or accident, unmixed with any fraud or negligence of himself, or his agent, is ground for enjoining the judgment; but a legal defense, actually made at law, is not ground for enjoining the judgment, though the court may think it ought to have prevailed.
"It is now, I apprehend, well settled,” said Kedfield, J., in Emerson v. Udall 13 Vt. 477, "that a court of equity will not examine into the foundation of a judgment of a court of law, *376upon any ground which either was tried, or might have been tried, in the court of law. The judgment of a court of law is conclusive upon all the world as to all matters within its cogniz-' anee. If a party fail by not presenting his defense, when he should have done it, he can have no redress in a court of equity. Much less can he expect relief in a court of equity, when he has had a full trial at law upon the very grounds which he now wishes to urge anew.”
To the same effect is 2 Story’s Equity, § 894, and High on Injunctions, § 96.
The judgment which we are now asked to enjoin was obtained after á trial of the action upon its merits. It was nota judgment obtained upon a default. It was not a judgment obtained upon any narrow or technical grounds. It was a judgment obtained after a full and careful trial, in which the defendant was aided by the same able and learned counsel who now aids him in the prosecution of this suit for an injunction; and it will not be denied that the same facts were relied upon in the defence of that, suit which are now relied upon in the prosecution of this; and if these facts were sufficient to justify enjoining the judgment which was recovered in that suit, they would have been sufficient to prevent its recovery. It was there held, as the published opinion of the court shows, that the plaintiff’s grantor had obtained a perfect title to the land by disseizin; and, further, that if the then defendant, now plaintiff, ever had any equitable title to the land, he had parted with it, and taken in lieu thereof, the title of those who had been disseized, and thereby lost their title; and, consequently, that he had neither a legal nor an equitable title.
We can not now discuss the correctness of the decision in that action; not because we have any doubt of its correctness; but because we deem it improper to do so. The parties have had them day in court. They have been heard, and their several titles to the land in controversy adjudicated; and it would be a bad precedent if the court should now consent, when sitting as a court of equity, to discuss the merits of a judgment rendered by them when sitting as a court of law. It is sufficient to say that we deem the title to the land in controversy res adjudicate, and *377that the facts stated in the bill are not sufficient to require or justify a court of equity in interfering with it.

jBill dismissed with costs.

Peters, C. J., Danforth, Libbey and Emery, JJ., concurred.